MEMORANDUM **
Jeffrey Owen Ready appeals his sentence for a violation of supervised release. We lack jurisdiction and therefore dismiss his appeal.
Owen argues that the district court erred in refusing to impose a shorter term of incarceration upon revoking his supervised release. Nothing in the record indicates that the district court failed to exercise its discretion to depart or believed it had no such discretion. See United States v. Cook, 938 F.2d 149, 152 (9th Cir.1991). On the contrary, the district court did depart downward,1 but not to the extent Ready would have liked. We lack the authority to consider a challenge to the extent of a downward departure under the Guidelines and therefore must dismiss his appeal. See United States v. Riggins, 40 F.3d 1055, 1058 (9th Cir.1994); United States v. Morales, 898 F.2d 99, 103 (9th Cir.1990).
DISMISSED for lack of jurisdiction.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The district court sentenced Ready to 32 months of imprisonment, despite the fact that the advisory range under the Guidelines was 33 to 41 months.